     Case 2:19-cv-02418-KJM-CKD Document 33 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENNIE FREEMAN,                                  No. 2:19-cv-02418 KJM CKD

12                       Plaintiff,                    ORDER

13            v.
14    COUNTY OF SACRAMENTO
      DEPARTMENT OF HUNMAN
15    ASSISTANCE,
16                       Defendant.
17

18

19           On November 11, 2020, the magistrate judge filed findings and recommendations, which

20   were served on the parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within fourteen days. (ECF No. 27.) On November 19, 2020,

22   the magistrate judge granted plaintiff’s motion to allow Kellan Steven Patterson to appear in this

23   action as plaintiff’s counsel of record. (ECF No. 29.) On November 25, 2020, plaintiff timely

24   filed objections to the magistrate judge’s findings and recommendations. (ECF No. 31.) On

25   December 1, 2020, defendants responded. (ECF No. 32.)

26   /////

27   /////

28   /////
                                                       1
     Case 2:19-cv-02418-KJM-CKD Document 33 Filed 02/24/21 Page 2 of 2


 1          In light of counsel’s appearance on behalf of plaintiff, the court declines to consider the
 2   findings and recommendations and instead grants plaintiff an opportunity to seek further
 3   amendment of the complaint. Plaintiff shall file a motion to amend or stipulated amended
 4   complaint within thirty (30) days of the filed date of this order.
 5   DATED: February 23, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
